FILE COPY




                              Fourth Court of Appeals
                                    San Antonio, Texas
                                         August 28, 2020

                                      No. 04-19-00288-CV

                          DCP SAND HILLS PIPELINE, LLC,
                                    Appellant
                                       v.
                     SAN MIGUEL ELECTRIC COOPERATIVE, INC.,
                                     Appellee

                From the 36th Judicial District Court, McMullen County, Texas
                              Trial Court No. M-16-0033-CV-A
                       Honorable Starr Boldrick Bauer, Judge Presiding


                                         ORDER

Sitting:       Rebeca C. Martinez, Justice
               Irene Rios, Justice
               Beth Watkins, Justice

       On August 27, 2020, appellee San Miguel Electric Cooperative, Inc. filed an unopposed
motion for extension of time, requesting additional time to file a motion for rehearing or en banc
reconsideration. After consideration, we GRANT the motion and ORDER appellee to file its
motion by September 28, 2020.


                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of August, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court